Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 1 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 2 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 3 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 4 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 5 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 6 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 7 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 8 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 9 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 10 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 11 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 12 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 13 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 14 of 18
Case 20-70066-wlh   Doc 24    Filed 12/22/20 Entered 12/22/20 13:08:16   Desc Main
                             Document      Page 15 of 18
               Case 20-70066-wlh           Doc 24   Filed 12/22/20           Entered 12/22/20 13:08:16      Desc Main
Label Matrix for local noticing                Afni, Inc.
                                                  Document           Page 16 of 18            Bonial & Associates
113E-1                                         Attn: Bankruptcy                               Post Office Box 80727
Case 20-70066-wlh                              Po Box 3427                                    Atlanta, GA 30366-0727
Northern District of Georgia                   Bloomington, IL 61702-3427
Atlanta
Wed Sep 23 17:37:13 EDT 2020
Bridgecrest                                    Caine & Weiner                                 Convergent Outsourcing, Inc.
7300 East Hampton Avenue                       Attn: Bankruptcy                               Attn: Bankruptcy
Suite 100                                      5805 Sepulveda Blvd                            Po Box 9004
Mesa, AZ 85209-3324                            Sherman Oaks, CA 91411-2546                    Renton, WA 98057-9004


Dept of Ed / Navient                           Dept of Ed / Navient                           (p)DISCOVER FINANCIAL SERVICES LLC
Attn: Claims Dept                              Po Box 9635                                    PO BOX 3025
Po Box 9635                                    Wilkes Barre, PA 18773-9635                    NEW ALBANY OH 43054-3025
Wilkes Barr, PA 18773-9635


Diversified Consultants, Inc.                  ERC/Enhanced Recovery Corp                     Emory Healthcare
Attn: Bankruptcy                               Attn: Bankruptcy                               PO Box 102398
Po Box 679543                                  8014 Bayberry Road                             Atlanta, GA 30368-2398
Dallas, TX 75267-9543                          Jacksonville, FL 32256-7412


Fingerhut                                      (p)GEORGIA DEPARTMENT OF REVENUE               (p)GLOBAL LENDING SERVICES LLC
Attn: Bankruptcy                               COMPLIANCE DIVISION                            1200 BROOKFIELD BLVD STE 300
6250 Ridgewood Road                            ARCS BANKRUPTCY                                GREENVILLE SC 29607-6583
Saint Cloud, MN 56303-0820                     1800 CENTURY BLVD NE SUITE 9100
                                               ATLANTA GA 30345-3202

I C System Inc                                 I.C. System, Inc.                              Internal Revenue Service
Attn: Bankruptcy                               Po Box 64378                                   P.O. Box 7346
Po Box 64378                                   Saint Paul, MN 55164-0378                      Philadelphia, PA 19101-7346
St Paul, MN 55164-0378


Stanley J. Kakol Jr.                           OneMain Financial                              PRA Receivables Management, LLC
The Law Offices of Stanley J. Kakol, Jr.       Attn: Bankruptcy                               PO Box 41021
Suite C                                        Po Box 3251                                    Norfolk, VA 23541-1021
5353 Fairington Road                           Evansville, IN 47731-3251
Lithonia, GA 30038-1164

Pendick Portfolio Services II, LLC             (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Scolopax, LLC
Peritus Portfolio Services II, LLC             PO BOX 41067                                   c/o Weinstein & Riley, P.S
PO Box 141419                                  NORFOLK VA 23541-1067                          2001 Western Ave
Irving, TX 75014-1419                                                                         Suite 400
                                                                                              Seattle, WA 98121-3132

SunTrust Bank now Truist Bank                  Synchrony Bank                                 Synchrony Bank/Chevron
Attn: Support Services                         c/o PRA Receivables Management, LLC            Attn: Bankruptcy Dept
PO Box 85092                                   PO Box 41021                                   Po Box 965060
Richmond, VA 23285-5092                        Norfolk, VA 23541-1021                         Orlando, FL 32896-5060


Synchrony Bank/Sams                            Synchrony Bank/TJX                             The Chad R. Simon Law Firm, LLC
Attn: Bankruptcy                               Attn: Bankruptcy                               P.O. Box 80727
Po Box 965060                                  Po Box 965060                                  Atlanta, GA 30366-0727
Orlando, FL 32896-5060                         Orlando, FL 32896-5060
               Case 20-70066-wlh             Doc 24       Filed 12/22/20         Entered 12/22/20 13:08:16              Desc Main
United States Attorney                               Wakefield & AssociatesPage 17 of 18
                                                        Document                                          Nancy J. Whaley
Northern District of Georgia                         Attn: bankruptcy                                     Nancy J. Whaley, Standing Ch. 13 Trustee
75 Ted Turner Drive SW, Suite 600                    7005 Middlebrook Pike                                303 Peachtree Center Avenue
Atlanta GA 30303-3309                                Knoxville, TN 37909-1156                             Suite 120, Suntrust Garden Plaza
                                                                                                          Atlanta, GA 30303-1216

Micah Dantrell Williams
6391 Eastbriar Drive
Lithonia, GA 30058-8934




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Georgia Department of Revenue                        Global Lending Services LLC
Attn: Bankruptcy Department                          Attn: Bankruptcy Department                          Attn: Bankruptcy
Po Box 15316                                         1800 Century Boulevard, NE                           Po Box 10437
Wilmington, DE 19850                                 Suite 9100                                           Greenville, SC 29603
                                                     Atlanta, GA 30345

Portfolio Recovery                                   End of Label Matrix
120 Corporate Blvd Ste 1                             Mailable recipients    33
Norfolk, VA 23502                                    Bypassed recipients     0
                                                     Total                  33
            Case 20-70066-wlh                       Doc 24            Filed 12/22/20 Entered 12/22/20 13:08:16              Desc Main
                                                                     Document      Page 18 of 18

                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Micah Dantrell Williams                                                                         Case No.   20-70066
                                                                                  Debtor(s)                 Chapter    13



                                                                 CERTIFICATE OF SERVICE
I hereby certify that on December 22, 2020, a copy of Debtor’s Amended Schedules, Summary of Assets and
Liabilities and Declaration of Debtor was served electronically or by regular United States mail to all
interested parties, the Trustee and all creditors listed below.

 Micah Dantrell Williams
 6391 Eastbriar Drive
 Lithonia, GA 30058-8934
 Nancy J. Whaley
 Chapter 13 Trustee
 303 Peachtree Center Avenue, NE
 Suite 200
 Atlanta, GA 30303
 All creditors on the attached matrix


                                                                                /s/ Stanley J. Kakol, Jr.
                                                                                Stanley J. Kakol, Jr. 406060
                                                                                Law Offices of Stanley J. Kakol, Jr.
                                                                                5353 Fairington Road, Suite C
                                                                                Lithonia, GA 30038-1164
                                                                                (770) 800-0440Fax:(770) 800-0494
                                                                                StanKakol@SJKLawFirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
